           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                   JONESBORO DIVISION

CENTENNIAL BANK,
Guardian of the Estate of
Mary Moore Stiny                                         PLAINTIFF

v.                       No. 3:17-cv-226-DPM

RENA WOOD                                             DEFENDANT

                               ORDER
     1. Counts I, IV, V, and VII of Centennial’s second amended
complaint, № 37, are dismissed without prejudice. Counts II, III, VI,
VIII, and IX will go to trial on 10 December 2018.
     2. For the reasons stated on the record at the 26 November 2018
hearing, the Court made the following rulings on the evidentiary
issues:
      Centennial’s motions in limine, № 169 & 174, are partly granted
       and partly denied, with caveats;

      Centennial’s motion to take judicial notice, № 176, is granted
       on the two caregiver orders and otherwise denied. The Court
       will give a limiting instruction; and

      Wood’s motion in limine, № 171, is partly granted and partly
       denied, with caveats.
So Ordered.
                    _________________________
                    D.P. Marshall Jr.
                    United States District Judge

                    28 November 2018




              -2-
